                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-191-JVS

 Defendant           Brandon Lim Thomas                                      Social Security No. 9         5   5     3
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.       FEB       10      2020

  COUNSEL                                                                Diane Bass, Retained
                                                                             (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
     FINDING          There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession with Intent to Distribute Methamphetamine in violation of 21 USC § 841(a)(1), 21 USC §841(b)(1)(B)(viii) as
                     charged in Count 1 of the Indictment and Possession with Intent to Distribute Heroin in violation of 21 USC § 841(a)(1), 21
                     USC § 841(b)(1)©) as charged in Count 2 of the Indictment.

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of:


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Brandon
Lim Thomas, is hereby committed on Counts 1 and 2 of the Indictment to the custody of the Bureau of Prisons
for a term of 60 months. This term consists of 60 months on each of Count 1 and 2, to be served concurrently.
Pursuant to USSG §5G1.3(d), the sentence in this case is to run consecutive to the undischarged term of
imprisonment imposed in Orange County Superior Court, Case No. 16NF3057.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3)
years. This term consist of three (3) years on each of Counts 1 and 2, to run concurrently under the following
terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation and
         Pretrial Services Office and General Order 18-10.



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
 USA vs.     Brandon Lim Thomas                              Docket No.:   SACR 18-191-JVS

2.    During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

4.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant
shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

5.     The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing, not
to exceed eight (8) tests per month, to determine if the defendant has consumed alcohol.

6.     The defendant shall participate in an outpatient substance abuse treatment and counseling
program that includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation
Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
medications, during the period of supervision.

7.     During the course of supervision, the Probation Officer, with the agreement of the defendant and
defense counsel, may place the defendant in a residential drug treatment program approved by the U.S.
Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
may include counseling and testing to determine if the defendant has reverted to the use of drugs. The
defendant shall reside in the treatment program until discharged by the Program Director and Probation
Officer.

8.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-
ordered treatment to the aftercare contractors during the period of community supervision. The
defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
defendant has no ability to pay, no payment shall be required.

9.     The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage
devices or media, office, or other areas under the defendant’s control to a search conducted by a United
States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
revocation. The defendant shall warn any other occupants that the premises may be subject to searches
pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time
and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
supervision and that the areas to be searched contain evidence of this violation.

10.    The defendant may not associate with anyone known to him to be a member of the La Jolla gang
and others known to him to be participants in the La Jolla gang’s criminal activities, to include
members of the “No Way Out” crew. He may not wear, display, use or possess any gang insignias,
emblems, badges, buttons, caps, hats, jackets, shoes, or any other clothing that defendant knows
evidence affiliation with the La Jolla gang, and may not display any signs or gestures that defendant
knows evidence affiliation with the La Jolla gang.


CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 6
 USA vs.     Brandon Lim Thomas                                             Docket No.:       SACR 18-191-JVS

11.    As directed by the Probation Officer, the defendant shall not be present in any area known to
him to be a location where members of the La Jolla gang meet and/or assemble.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug and alcohol dependency. Further
redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
sentencing judge.

       The Court strongly recommends that the defendant be placed at a facility that has the 500 Hour RDAP
Drug Treatment Program as first priority. As second priority, the Court recommends that the defendant be
placed at a facility in Southern California.

         On the Government’s motion, the remaining counts are ordered DISMISSED.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




  February 12, 2020
  Date                                                           U. S. District Judge James

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



 February 12, 2020                                By             Lisa Bredahl
 Filed Date                                                      Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.     Brandon Lim Thomas                                                  Docket No.:      SACR 18-191-JVS



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                           STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                            While the defendant is on probation or supervised release pursuant to this judgment:
 1.        The defendant must not commit another federal,                  9.    The defendant must not knowingly associate with any persons
           state, or local crime;                                                engaged in criminal activity and must not knowingly associate
 2.        The defendant must report to the probation office in                  with any person convicted of a felony unless granted
           the federal judicial district of residence within 72                  permission to do so by the probation officer. This condition
           hours of imposition of a sentence of probation or                     will not apply to intimate family members, unless the court
           release from imprisonment, unless otherwise directed                  has completed an individualized review and has determined
           by the probation officer;                                             that the restriction is necessary for protection of the
 3.        The defendant must report to the probation office as                  community or rehabilitation;
           instructed by the court or probation officer;                   10.   The defendant must refrain from excessive use of alcohol and
 4.        The defendant must not knowingly leave the judicial                   must not purchase, possess, use, distribute, or administer any
           district without first receiving the permission of the                narcotic or other controlled substance, or any paraphernalia
           court or probation officer;                                           related to such substances, except as prescribed by a
 5.        The defendant must answer truthfully the inquiries of                 physician;
           the probation officer, unless legitimately asserting            11.   The defendant must notify the probation officer within 72
           his or her Fifth Amendment right against self-                        hours of being arrested or questioned by a law enforcement
           incrimination as to new criminal conduct;                             officer;
 6.        The defendant must reside at a location approved by             12.   For felony cases, the defendant must not possess a firearm,
           the probation officer and must notify the probation                   ammunition, destructive device, or any other dangerous
           officer at least 10 days before any anticipated change                weapon;
           or within 72 hours of an unanticipated change in                13.   The defendant must not act or enter into any agreement with
           residence or persons living in defendant’s residence;                 a law enforcement agency to act as an informant or source
 7.        The defendant must permit the probation officer to                    without the permission of the court;
           contact him or her at any time at home or elsewhere             14.   As directed by the probation officer, the defendant must notify
           and must permit confiscation of any contraband                        specific persons and organizations of specific risks posed by
           prohibited by law or the terms of supervision and                     the defendant to those persons and organizations and must
           observed in plain view by the probation officer;                      permit the probation officer to confirm the defendant’s
 8.        The defendant must work at a lawful occupation                        compliance with such requirement and to make such
           unless excused by the probation officer for                           notifications;
           schooling, training, or other acceptable reasons and            15.   The defendant must follow the instructions of the probation
           must notify the probation officer at least ten days                   officer to implement the orders of the court, afford adequate
           before any change in employment or within 72 hours                    deterrence from criminal conduct, protect the public from
           of an unanticipated change;                                           further crimes of the defendant; and provide the defendant
                                                                                 with needed educational or vocational training, medical care,
                                                                                 or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
             The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 6
 USA vs.     Brandon Lim Thomas                                                  Docket No.:      SACR 18-191-JVS




                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                      By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                      By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
